132 U.S. 460 (1889)
ROBERTSON
v.
ROSENTHAL.
No. 57.
Supreme Court of United States.
Argued November 4, 1889.
Decided December 16, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*462 Mr. Solicitor General for plaintiff in error.
Mr. Edward Hartley (with whom was Mr. Walter H. Coleman on the brief) for defendants in error.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
The articles in question were ordinary headless hair-pins, made of steel wire and iron wire, and the question is whether they were dutiable as "pins, solid-head or other."
By section 13 of the act of July 14, 1862, 12 Stat. 555, 557, c. 163, a duty of five per centum ad valorem, in addition to then existing duties, was levied on many articles, including "pins, solid-head or other," and "manufactures, articles, vessels and wares, not otherwise provided for, of gold, silver, copper, brass, iron, steel, lead, pewter, tin, or other metal, or of which either of these metals or any other metal shall be the component material of chief value."
*463 By section 21 of the act of July 14, 1870, 16 Stat. 264, c. 255, a duty of fifty per centum ad valorem was levied "on hair-pins made of iron wire."
Under section 2504, Title XXXIII of the Revised Statutes, "Schedule M,  Sundries," we find, "Hair-pins, made of iron wire: fifty per centum ad valorem." "Pins, solid-head or other: thirty-five per centum ad valorem." 2d ed., pp. 476, 480. And in "Schedule E,  Metals," (p. 465): "All manufactures of steel, or of which steel shall be a component part, not otherwise provided for; forty-five per centum ad valorem. But all articles of steel partially manufactured, or of which steel shall be a component part, not otherwise provided for: shall pay the same rate of duty as if wholly manufactured." And also (p. 467): "Manufactures, articles, vessels, and wares not otherwise provided for, of . . . iron, . . . or other metal, (except . . . steel,) or of which either of these metals shall be the component material of chief value: thirty-five per centum ad valorem."
In March, 1875, certain imported steel hair-pins having been held at the port of New York dutiable at fifty per cent ad valorem, because of their similarity to iron wire hair-pins, the Treasury Department decided that this was erroneous, and that they were properly chargeable with the rate of duty applicable to manufactures of steel not otherwise provided for. Synopsis T. Dec. 1875, p. 56, No. 2140.
By section 2502 of Title XXXIII of the Revised Statutes as enacted by the act of March 3, 1883, 22 Stat. 501, c. 121, "Schedule C,  Metals," a duty of thirty per centum ad valorem was levied on "Pins, solid-head or other;" and by the last paragraph in the same schedule, on "Manufactures, articles, or wares, not specially enumerated or provided for in this act, composed wholly or in part of iron, steel, . . . or any other metal, and whether partly or wholly manufactured: forty-five per centum ad valorem."
It will be perceived that although hair-pins are not mentioned eo nomine, this last paragraph covers iron and steel hair-pins, as was ruled as to the latter by the department in 1875, in the construction and application of similar language.
*464 Inasmuch as Congress, for the thirteen years prior to 1883, treated hair-pins for revenue purposes as a distinct article from "pins, solid-head or other," we consider it unreasonable to conclude that the legislation of 1883 was intended to do away with a distinction manifestly regarded as inherent in the thing itself.
In short, it is doubtful if it could ever have been properly held that hair-pins were ejusdem generis with the pins referred to in the tariff acts, but if this could have been so prior to 1870, we are of opinion that at that time Congress assigned them to a class by themselves, because essentially sui generis, and, therefore, that their not being specifically enumerated in 1883 did not relegate them to the category of "pins, solid-head or other," as ingeniously argued by counsel.
From these views the conclusion follows that the court below should have instructed the jury to find for the defendant.
The judgment is reversed, and the cause remanded with a direction to award a new trial.